Citation Nr: 1640460	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a higher rating for thoracolumbar strain with degenerative disc disease, initially evaluated at 20 percent prior to June 26, 2015, and at 40 percent since then, on a schedular basis as well as an extraschedular basis under 38 C.F.R.  § 3.321(b)(1).

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post anterior cruciate ligament repair, of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, status post anterior cruciate ligament repair, of the left knee.

4. Entitlement to a compensable initial rating for a right hip strain, status post crush injury to the femur.

5. Entitlement to a compensable initial rating for a left hip strain, status post crush injury to the femur.

6. Entitlement to an initial rating in excess of 10 percent for a traumatic laceration, soft tissue injury, anterior aspect of the right thigh with skin grafting, old, healed.

7. Entitlement to an initial rating in excess of 10 percent for a traumatic laceration, soft tissue injury, anterior aspect of the left thigh with skin grafting, old, healed.

8. Entitlement to a compensable initial rating for a traumatic laceration, with skin grafting, of the left popliteal area, old, healed. 

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

10. Entitlement to an earlier effective date than June 26, 2015 for the grant of service connection for left lower extremity radiculopathy.

11. Entitlement to an initial rating higher than 20 percent for left lower extremity radiculopathy.

12. Entitlement to an earlier effective date than June 26, 2015 for the grant of service connection for residual scar, lumbar spine.

13. Entitlement to an initial compensable rating for residual scar, lumbar spine.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

This case is before the Board of Veterans' Appeals (Board) from a March 2007, then January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A Board videoconference hearing of July 2012 was held before the undersigned Acting Veterans Law Judge (VLJ),           with the hearing transcript incorporated into the record.

The Board on initial review remanded this case, back in September 2012, and it has since returned.  Also indicated, at several points during pendency of the appeal            the RO as proper Agency of Original Jurisdiction (AOJ) had awarded increased ratings for thoracolumbar strain with degenerative joint disease, initially from              10 to 20 percent, then later adjusted upward to 40 percent effective June 26, 2015  as "staged" rating.  Throughout the time period, the claim for continued higher evaluation is presumed to remain absent express withdrawal by the claimant.           See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Given further the November 2015 argumentation and evidence provided from the Veteran's attorney representative, there is raised the corollary issue of extraschedular entitlement to a higher rating for thoracolumbar spine disability, as set forth in the statement of this matter above.  

In March 2016 the Veteran's attorney provided Notice of Disagreement (NOD) with a July 2015 RO rating decision granting service connection for left lower extremity radiculopathy and lumbar spine residual scar, contesting assigned initial rating and effective date for service connection.  A Statement of the Case (SOC) must then be issued on the aforesaid.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

For further development required, including SOC issuance, this appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Evidence was received prior to re-certification of the appeal to the Board,                  the November 2015 private physician's case summary and Veteran's                      lay witness statement, not first considered by the AOJ through                     Supplemental Statement of the Case (SSOC) or other adjudicatory document.                               Neither the Veteran nor his attorney waived AOJ initial consideration, as well.              
In proper instances, though not here, the Board may consider additional evidence obtained pre-certification without a waiver, i.e., when VA Form 9               (Substantive Appeal) is received post-February 2, 2013.  See 38 U.S.C.A. §7105(e) (West 2014).  The evidence cited, particularly the November 2015 report are pertinent to claims of increased rating for thoracolumbar spine and knee degenerative joint disease disorders, and accordingly must be addressed by Supplemental Statement of the Case.  See 38 C.F.R. § 19.31(a) (2016).     

Thereafter, consistent with prior Board remand directive, the AOJ must ensure that  the Veteran's VA Vocational Rehabilitation folder has been obtained, in whole, and is accessible to the Board's review by way of the Veterans Benefits Management System (VBMS) electronic claims folder database system.  The December 2014 SSOC provided to the Veteran included Vocational Rehabilitation folder                  as evidence having been reviewed, but is not itself found in VBMS or "Virtual VA" database either.  The AOJ must take action in furtherance of this matter.                     See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).

Looking forward to when a decision can ultimately be issued in this case, the Veteran should be given opportunity for additional VA Compensation                       and Pension examinations that are recent enough for rating purposes.                             See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").     
This includes conditions of the knees, hips and thighs, and while the thoracolumbar spine was examined as recently as June 2015, re-examination will ensure updated findings on return of the case.  Moreover, precedential holding of the U.S. Court of Appeals for Veterans Claims (Court) has since articulated further criteria for VA examination of musculoskeletal disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the VBMS electronic claims folder.

2. Ensure that the complete VA Vocational Rehabilitation folder is obtained and associated with the electronic record, whether it is VBMS, or Virtual VA.   

3. Schedule the Veteran for VA examination  with an orthopedist or similarly qualified medical specialist,         for evaluation of the service-connected musculoskeletal disorders of the thoracolumbar spine, knees, and hips. The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings set forth in detail. 

The VA examiner is requested to then address the following inquiries:

A) Identify all present symptoms and manifestations from the Veteran's service-connected thoracolumbar strain with degenerative disc disease.  In so doing, report complete range of motion findings for the thoracolumbar spine.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions           (as appropriate).   Additionally, the examiner must document all functional loss, including pain on use, weakness, repetitive motion, flare-ups, fatigue and incoordination.  Functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that it is not necessary in this case, clearly explain why that is so.

Further indicate the frequency and severity of any incapacitating episodes of Intervertebral Disc Syndrome (IVDS) of the thoracolumbar spine  ("incapacitating episode" being defined as requiring physician-prescribed bedrest).

Further offer assessment as to whether there are any factors, independently, or in combination with another service-connected disability, that describe                       the Veteran's impairment due to thoracolumbar spine disability.

B) Identify all present manifestations of the Veteran's service-connected degenerative joint disease of the right and left knees.  Report complete range of motion findings.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions                      (as appropriate).  Document all functional loss, including pain on use, weakness, repetitive motion, flare-ups, fatigue and incoordination.  Functional loss must be documented in terms of additional lost degrees of range of motion.  If unable to conduct the required testing or concludes that it is not necessary in this case, explain why that is so.

Address as further warranted, medical findings               for purposes of rating knee instability and/or                meniscal injury.  

C) Identify all present manifestations of the Veteran's service-connected right and left hip strain.  Report complete range of motion findings.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  Document all functional loss, including pain on use, weakness, repetitive motion, flare-ups, fatigue and incoordination.  Functional loss must be documented in terms of additional lost degrees of range of motion.  If unable to conduct the required testing or concludes that it is not necessary in this case, explain why that            is so.

With regard to the Veteran's separately service-connected traumatic laceration, soft tissue injury, anterior aspect of the right thigh (with history of          healed skin graft), and similar healed traumatic laceration on the left popliteal area, the examiner is requested to provide observations as to scar characteristics.  This should include general dimensions of the affected scar area, indication of painful surface area and/or instability, and any functional impairment.  (See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805).


4. Then schedule the Veteran for VA general medical examination.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by             the examiner in conjunction with the examination.                  The examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected disabilities.                   In providing the requested determination, the examiners must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,             as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.  Also indicate review and consideration of the June 2010 private vocational consultant report.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

5. Review the claims file. If any directive specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate appeal in light all additional evidence received since the last Supplemental Statement of the Case from December 2014, including reviewing                 November 2015 private physician medical summary.              If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with an updated SSOC and afforded opportunity to respond before the file is returned to the Board for further appellate consideration.

7. Then issue a Statement of the Case addressing the issues of entitlement to increased initial ratings and earlier effective date of service connection, regarding both left lower extremity radiculopathy, and lumbar spine residual scar.  Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

